co.S11\IAL                                               04/07/2021



                                                                                          Case Number: OP 21-0125
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        OP 21-0125


DOROTHY BRADLEY,BOB BROWN,                                             FILED
MAE NAN ELLINGSON, VERNON FINLEY,
and MONTANA LEAGUE OF WOMEN                                            APR 0 7 2021
VOTERS,                                                             E:Sovven Greenvvood
                                                                  Clerk of Supreme Court
                                                                     Stat..  fiAnntana

             Petitioners,
                                                                   ORDER
      v.

GREG GIANFORTE, Governor ofthe State of
Montana,

             Respondent.


       Before the Court is Respondent Governor Greg Gianforte's Motion to Disqualify
Judge Kurt Krueger and for Other Miscellaneous Relief. Respondent requests to stay further
proceedings in the case pending release to the parties of the results of a poll the Court
Administrator conducted among the membership ofthe Montana Judges Association(MJA)
regarding the MJA's position on SB 140, the measure at issue in this case. Respondent
requests that any other judge who expressed a position on the bill be disqualified from
participating in the case.
       In response, Petitioners note that the day after Respondent filed his motion, Judge
Krueger filed a Notice of Recusal, and the motion for disqualification is therefore moot.
Petitioners oppose the motion for stay and "leave ... to the sound discretion ofthe Court"
Respondent's motion for release ofthe MJA poll.
       First, given Judge Krueger's voluntary recusal, the motion to disqualif) him is moot,
and the Court need not address it.
       Second, the parties are advised that no member of this Court participated in the
                                            1
aforementioned poll. The Court is advised that the final vote was 34 to 3 to oppose the bill
and that the MJA's opposition to the bill was presented to the Legislature and is a matter of
public record. Court Administrator Beth McLaughlin's February 1, 2021 e-mail regarding
the poll, which she sent to the Chief Justice, MJA President Judge Greg Todd, and MJA
lobbyist Ed Bartlett is attached to this Order. It reflects her handwritten note that, although
the vote was 31-3 at the time she sent the e-mail, the final vote was 34-3.
       Third, the Court has determined that the six undersigned members ofthis Court will
consider the case on the Petition and the responses submitted and—in accordance with M.R.
App.P. 14(7)and with our prior Order—determine whether to order more extensive briefing,
order oral argument, or decide the matter upon the initial filings.
       Finally, because his motion is 1,986 words,Respondent also requests leave to exceed
the 1,200-word count limitation of M. R. App. P. 16(3). The Court has considered the full
motion and attachments and accepts the overlength filing.
      For the foregoing reasons,
      IT IS THEREFORE ORDERED that the Respondent's motions to disqualify and for
other miscellaneous reliefare DENIED. Pursuant to the Court's April 5 Order,the summary
response shall be filed on or before April 14, 2021.
      The Clerk is directed to give notice ofthis Order to ail counsel of record.
      Dated this      day of April, 2021.
3
McLaughlin, Beth

From:                              McLaughlin, Beth
Sent:                              Monday, February 1, 2021 8:17 AM
To:                                Todd, Gregory; Ed 8artlett (efbartlett@charter.net); McGrath, Mike
Subject:                           votes


Good morning,
                           31-3-
On SB140 the votejs 31-3 to oppose. Of course, you saw the comments about improvements that could be made to the
Commission proceSs. The hearing is schedule for February 9th at 9 a.m.

On the retirement bill and holiday, the vote was 20-2 to support(or not oppose)the bill. The bill hasn't been introduced
yet. l don't know M the by-laws if the vote tabulation is based on the members voting or the total membership.

The justices have hot vothd on either bill and l assume will not.

Thanks,

Beth McLaughlin
Supreme Court Adrninistrator
406-841-2966